DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of replacement drawing, filed on 11/29/2021, is acknowledged. Applicants’ submission, filed on 11/29/2021, in response to the rejection of claims 1-9, 15-16, and 18-20 from the non-final office action (10/07/2021), by amending claims 15 and 19 and cancelling claim 1-14 is entered and will be addressed below.

Election/Restrictions
Claim 17 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A1-A3, A5-A6, there being no allowable generic or linking claim.

Claim Interpretations
The “an annular dielectric” of claim 16 is considered a complete annular.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 20170200591, hereafter ‘591).

Claim 15: FIG. 21 shows an exemplary plasma cleaning assembly 2000 including one or more plasma sources of the present invention for cleaning at least a section of a pumping line 2004 of the assembly 2000 … one or more plasma sources 2002, such as the plasma sources described above with reference to FIGS. 13-19, can be positioned downstream from the processing chamber 2006 and coupled in-line with the pumping line 2004 ([0113], the claimed “An exhaust pipe device comprising: a pipe body”);
 The plasma source 1400 also forms a dielectric barrier discharge structure defined by a buried electrode assembly 1401 that is disposed on an interior surface of the plasma source body 1402 about the longitudinally axis A. The buried electrode assembly 1401 includes one or more supply electrodes 1412 interspersed among one or more return electrodes 1413, where the supply electrodes 1412 and the return electrode 1413 are disposed between a shared barrier dielectric material 1414 and a shared isolator dielectric material 1416 in the radial direction (Fig. 14, one of the embodiment of the plasma source 2002, [0094], the claimed “a plurality of first electrodes disposed to cover a first part of an inner wall of the pipe body; a plurality of second electrodes alternately disposed in a non-contact manner with the plurality of first electrodes to cover a second part of the inner wall of the pipe body other than the first part of the inner wall of the pipe body”); 
A power supply 210 is connected between the electrode 202 and the ground electrode 208 (Figs. 2a-2c, [0066], 3rd sentence, clearly Applicable to Fig. 14), The return electrodes 1412 can be either electrically grounded or floating with respect to the ground ([0094], 7th sentence, the claimed “and a plasma generation circuit configured to corresponding to a third part of the inner wall of the pipe body between the plurality of first electrodes and the plurality of second electrodes by applying a radio-frequency electric field between the plurality of first electrodes and the plurality of second electrodes”), 
a shared barrier dielectric material 1414 and a shared isolator dielectric material 1416 in the radial direction ([0094], the claimed “wherein, in the each region corresponding to the third part of the inner wall of the pipe body between the plurality of first electrodes and the plurality of second electrodes, a dielectric is exposed to a center side of the pipe body, and the exhaust pipe device functions as a part of an exhaust pipe disposed between a processing chamber and a vacuum pump for evacuating the processing chamber”).
Claim 16: where the supply electrodes 1412 and the return electrode 1413 are disposed between a shared barrier dielectric material 1414 and a shared isolator dielectric material 1416 in the radial direction ([0094], a shared barrier dielectric material 1414 and a shared isolator dielectric material 1416, together, is the claimed “further comprising an annular dielectric disposed along the inner wall of the pipe body, wherein the dielectric which is exposed to the center side is a part of the annular dielectric”).  
	Claim 20: The plasma source body 1402 can be electrically grounded ([0094], 4th last sentence, the claimed “wherein the plasma generation circuit uses the pipe body as a ground electrode connected to the ground and further applies a radio-frequency . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar et al. (US 6391146, hereafter ‘146), in view of Diamant Lazarovich et al. (US 20030007910, hereafter ‘910). Alternatively, Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘910, in view of ‘146.
‘146 teaches some limitations of: 
Claim 15: The exhaust system 80 comprises an exhaust tube 85 that leads to one or a plurality of pumps 125 (Fig. 1, col. 3, lines 65-66), The exhaust tube 85 and reactor chamber 215 may comprise a cross-sectional area (in a plane perpendicular to the flow of effluent 100) that is sufficiently large to flow the effluent gas 100 at a rate that is equal to or greater than the rate at which process gas is supplied to the chamber (col. 6, lines 16-20, the exhaust tube and the reactor chamber 215, together, is the claimed “An exhaust pipe device comprising: a pipe body”);
the electrodes 226a,b have a symmetry with a central axis coincident with the longitudinal axis that extends through the center of the reactor chamber 215 … the electrodes 226a,b comprise opposing semi-cylindrical curved plates that are aligned on the walls of the reactor chamber 215 (Fig. 3, col. 5, lines 27-35, the claimed “a first electrode disposed to cover a part of an inner wall of the pipe body; a second electrode 
The gas energizing system 220 in this embodiment comprises a gas energizer power supply 222 that applies an RF bias voltage to one of the electrodes 226a and the other electrode 226b is maintained at a different potential, such as ground, in order to capacitively couple the electrodes 226a,b (col. 4, lines 58-63, the claimed “a plasma generation circuit configured to use the first electrode and the second electrode as ground electrodes connected to a ground, and generate plasma in each region corresponding to a third part of the inner wall of the pipe body between the first electrode and the second electrode by applying a radio-frequency electric field between the first electrode and the second electrode”),
The reactor chamber 215 comprises an inner surface 280 that is composed of gas impermeable material (col. 8, lines 44-45), When the inner surface 280 or wall comprises a ceramic compound and a Group IIIB oxide, the ceramic compound may be … The ceramic compound may be an essentially non-porous material. The ceramic compound may be any suitable ceramic compound that may combine with the oxide of Group IIIB metal to form a highly erosion-resistive ceramic structure. The ceramic compound may be, for example, one or more of silicon carbide (SiC), silicon nitride (Si3N4), boron carbide (BC), boron nitride (BN), aluminum nitride (AlN), aluminum oxide (Al2O3) and mixtures thereof. Other ceramics can alternatively be used (col. 10, lines 41-54, the claimed “wherein, in the region between the first electrode and the second electrode, a dielectric is exposed to a center side of the pipe body”);
processing chamber and a vacuum pump for evacuating the processing chamber”).

	‘146 teaches one pair of electrodes, but does not teach multiple pairs of electrodes alternately arranged in the flow direction. ‘146 does not teach the other limitations of:
Claim 15: a plurality of first electrodes disposed to cover a first part of an inner wall of the pipe body;
a plurality of second electrodes alternately disposed in a non-contact manner with the plurality of first electrodes to cover a second part of the inner wall of the pipe body other than the first part of the inner wall of the pipe body; and
(a plasma generation circuit configured to use one of) the plurality of first electrodes and the plurality of second electrodes (as ground electrodes connected to a ground, and generate plasma in each region) between the plurality of (first electrodes) and the plurality of (second electrodes by applying a radio-frequency electric field between the) plurality of (first electrodes and the) plurality of (second electrodes), wherein,
corresponding to the third part of the inner wall of the pipe body between the plurality of first electrodes and the plurality of second electrodes, (a dielectric is exposed to a center side of the pipe body).

‘910 is an analogous art in the field of Plasma Treatment Of Processing Gases (title) The high frequency energy is discharged capacitively through the insulator, forming a plasma discharge between the electrodes ([0003]), pump 1312 is utilized to pump processing gases from fabricating device 1310 to DBD treatment device 1314 for PET (plasma exhaust treatment) (Fig. 22, [0080], DBD is dielectric barrier discharge). ‘910 teaches that A gas stream requiring treatment, for example for removal of noxious substances, flows through cell 500 (FIG. 14) in the direction indicated by arrows 524 and 526 … A plasma is formed in the gas stream that flows through cell 500 when the cell is energized by activating power supply 518. It is believed that DBD cells of the present invention induce a coupling effect and that the plasma is formed in the gas within the region of the cathode electrode as well as in the region of the anode. The high frequency AC applied to electrodes 512 and 514 causes each of these electrodes to alternate the anode and cathode polarity, while maintaining a plasma in zones 532 and 534, as schematically shown in FIG. 14 ([0060], i.e., anode and cathode alternate in the flow direction), In another embodiment of the present invention depicted in FIG. 18, a DBD reactor 900 is provided for abatement of noxious gases. This reactor includes novel DBD cells 910, 912 and 914, and dielectric reactor tube 916. DBD cells 910, 912 and 914 are similar to novel DBD cell 200 shown in FIG. 9. DBD cell 910 includes effective for abatement of fluorine compounds that are discharged from semiconductor fabricating equipment, such as etch chambers ([0077]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the arrangement of one pair of electrodes 226a, 226b in Fig. 3 of ‘146 with three or more pairs of electrodes 924-944 alternating as anodes and cathodes, as taught by ‘910, for the purpose of effective abatement, as taught by ‘910 ([0077]).



	‘146 also teaches the limitations of:
	Claim 16: The reactor chamber 215 comprises an inner surface 280 that is composed of gas impermeable material (col. 8, lines 44-45, the claimed “further comprising an annular dielectric disposed along the inner wall of the pipe body, wherein the dielectric which is exposed to the center side is a part of the annular dielectric”, note ‘910 dielectric reactor tube 916 also has an annular dielectric).
	
	‘910 also teaches the limitations of:
Claim 18: Fig. 18 shows the electrode segments 922 and 924 each is arc shape, likewise for segments 928, 932 (the claimed “wherein each of the plurality of first electrodes and each of the plurality of second electrodes are formed in an arc shape”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘591, as being applied to claim 15 rejection above, in view of ‘910.
‘591 does not teach the limitations of: 


‘910 is an analogous art as discussed above. Fig. 18 shows the electrode segments 922 and 924 each is arc shape.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted arc shape electrode, as taught by ‘910, as the electrodes 1412 and 1413 of ‘591, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘591 and ‘910, as being applied to claim 18 rejection above, in view of Schlemm et al. (US 20170069468, hereafter ‘468).
‘591 is silent on the details of power supply and grounds connected to the electrodes 1412 and 1413. The combination of ‘591 and ‘910 also does not teach the limitations of:
Claim 19: wherein the plurality of first electrodes formed in the arc shape is supported by one of a first support rod and a second support rod each extending in a direction parallel to a gas flow from a side of the processing chamber and the plurality of 

‘468 is an analogous art in the field of Device For Processing Plasma With A Circulation Of Process Gas In Multiple Plasmas (title). ‘468 teaches that electrodes (121, 122) that extend in a comb-like fashion. First electrodes (121) extend in the positive x direction here, whereas second electrodes (122) extend from a respective supply line in the negative x direction (Fig. 6A, [0076], 3rd sentence). The first electrodes (121) are grounded to the processing chamber (to earth) here, whereas the second electrodes (122) are connected to a match and filter box (62) to which a generator (60) and a pulse generator (61) are connected (Fig. 6B, [0077]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted common connector wire for the electrodes 121, 122 of ‘468, as the power and ground connection to the electrodes 1412 and 1413 of ‘591, for the purpose of reducing the number of power supplies and for the safety to the operator. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘146 and ‘910, as being applied to claim 18 rejection above, further in view of ‘468.
The combination of ‘146 and ‘910 also does not teach the limitations of:
Claim 19: wherein the plurality of first electrodes formed in the arc shape is supported by one of a first support rod and a second support rod each extending in a processing chamber and the plurality of second electrodes formed in the arc shape is supported by another one of the first support rod and the second support rod.
Claim 20: wherein the plasma generation circuit uses the pipe body as a ground electrode connected to the ground and further applies a radiofrequency electric field between another one of the plurality of first electrodes and the plurality of second electrodes and the ground electrode.

‘468 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have replaced the independent power supplies of ‘910 with one RF generator 60 and connected electrodes 121, 122 and applied ground to the chamber too, as taught by Fig. 6B of ‘468, for the purpose of reducing the number of power supplies and for the safety to the operator. Note the common connector wire for the first electrodes 121 (or the other common connector wire for the second electrodes 122) is the claimed “a support rod” (or “a second support rod”) and each electrode pair is clearly separated by a gap in the flow direction when imported into Fig. 3 of ‘146.

Response to Arguments

In regarding 35 USC 112 rejection, see the bottom of page 5, Applicants’ cancellation of claims 3 and 5-7 overcomes the rejection.
In regarding to 35 USC 103 rejection of claims 15 over ‘146 and ‘910, Applicants argue that ‘910’s electrodes 110 and 112 are disposed outside the dielectric tube, see the bottom of page 7.  
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘146 in view of ‘910. ‘146 teaches electrodes 226a and 226b inside the reaction chamber/dielectric tube 215. ‘910 teaches the electrodes can be arranged alternately with arc shape electrodes in Fig. 14. It appears Applicants misread the rejection as based on Fig. 6 of ‘910.

The examiner further provide new reference ‘591 as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050214181 is cited for alternate electrodes for gas treatment (Fig. 1).

US 7160521 is cited for annular electrodes 54a, 54b connected by connector/support rod 56 (Fig. 5B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716